Citation Nr: 1302690	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1958 to October 1962.

This matter came before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file currently resides with the New York, New York RO.

The Veteran testified before a Veterans Law Judge (VLJ) in September 2008.  A transcript of his hearing has been associated with the record.  In September 2011 the Veteran was advised that the VLJ who conducted his hearing was no longer employed by the Board, and was provided an opportunity to request an additional hearing.  In November 2011 the Veteran responded that he did not desire an additional hearing.

In February 2012 the Board denied entitlement to service connection for diabetes mellitus and remanded the instant claim of entitlement to service connection for a respiratory disability for additional development.  The appeal has been returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability, asserting that asbestos exposure during service caused a current disability.

An April 1993 letter from S.M.L., M.D. at Mt. Sinai Medical Center, indicates that X-rays taken in March 1993 demonstrated evidence of scarring of the chest wall bilaterally of the kind seen after asbestos exposure.  Dr. L. noted that he had also reviewed the report of a December 1992 CT scan, and would be interested in reviewing the actual films.

In May 1997, J.S., M.D., from Mt. Sinai, reported to the Veteran that the results of a March 1997 examination at Mt. Sinai were available.  Dr. S. noted that examination of the Veteran's chest and lungs revealed no abnormalities, and that chest X-rays and breathing tests also revealed no abnormalities.  Dr. S. indicated that the Veteran had reported that he had quit smoking and that such was wise in light of asbestos exposure.  He noted that although the Veteran showed no signs of asbestos-related disease at that time, it was possible that he might develop scarring in his lungs in the future.  He recommended repeat examination on an annual basis.  

In April 1999 Dr. S. indicated that examination of the Veteran's chest and lungs revealed a prolonged expiratory phase.  He noted that X-rays showed fibrosis (scarring) of the kind commonly seen after asbestos exposure.  Spirometry showed no abnormalities.  Dr. S. advised that even if the Veteran had no further asbestos exposure, he might develop additional scarring in his lungs in the future.  He advised annual examinations.    

In March 2000, A.R., M.D., from Mt. Sinai, reported that examination of the veteran's chest and lungs showed no abnormalities.  He indicated that chest X-rays showed scarring involving the pleura of the kind commonly seen after asbestos exposure.  He noted that even if the Veteran had no further asbestos exposure, he might develop additional scarring in his lungs in the future.  He advised annual examinations.    

A December 2001 VA treatment record reflects that the Veteran was diagnosed with asbestosis at Mt. Sinai by MRI.  The provider noted that the Veteran had marked exposure from high school through service, and afterward as a heating mechanic.  

The Veteran was examined by N.I.R., M.D., a pulmonologist, in May 2002.  He reported a history of asbestos exposure starting in childhood, noting that the house in which he lived was heavily contaminated.  He related that it was only recently renovated.  He also reported extensive exposure to asbestos during his time in the Air Force, and following service.  He indicated that he smoked starting at age eight until he was 49, two to three packs per day.  He endorsed a chronic cough that produced a small amount of sputum daily for the previous 10 years.  He complained of shortness of breath and noted that he had frequent episodes of bronchitis.  Physical examination revealed somewhat diminished breath sounds.  Dr. R. noted that he heard no wheezing.  He indicated that pulmonary function tests revealed minimally reduced vital capacity and total lung capacity.  There was no response to inhaled bronchodilators.  The diffusing capacity for carbon monoxide was moderately reduced, and oxygen saturation at rest was 94 percent.  X-rays showed extensive bilateral pleural plaques but no distinct calcifications.  He indicated that there was a pattern of diffuse interstitial or nodular changes.  He diagnosed asbestos related pleural disease and asbestosis.  

In July 2002, S.L., M.D., from Mt. Sinai, related that examination of the Veteran's chest revealed an increased diameter (barrel chest) and hyperresonance on percussion.  He noted that chest X-rays showed scarring involving the pleura of the kind commonly seen after asbestos exposure.  He noted that even if the Veteran had no further asbestos exposure, he might develop additional scarring in his lungs in the future.  He advised annual examinations.  He noted that it was important that a chest X-ray be read by a physician trained in X-ray diagnosis of occupational lung diseases.  

A VA X-ray report dated in September 2002 provides an impression of prominent bronchovascular markings.  

A VA examination was carried out in January 2011.  The examiner noted that a November 2010 X-ray study was unremarkable.  She did not discuss the results of pulmonary function tests conducted in February 2011.  She concluded that there was no current diagnosis of a respiratory disorder.  While she acknowledged a previous finding of pleural fibrosis, she did not reconcile the previous findings by various physicians of X-ray evidence of pleural scarring of the sort found in individuals exposed to asbestos.  Moreover, the credentials of the individual who reviewed the November 2010 X-ray study are not clear.  Specifically, it is unclear whether the individual who reviewed the VA X-ray study was qualified in X-ray diagnosis of occupational lung diseases, as urged by the Veteran's Mt. Sinai physician.  As such, the Board finds that the examination is inadequate, and that an additional pulmonary examination must be carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examinations by a pulmonologist, on a fee basis if necessary, to determine whether he has any current respiratory disability that is related to service.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.

All necessary testing should be conducted, to include 
X-ray studies.  Those studies should, if possible, be interpreted by a physician trained in X-ray diagnosis of occupational lung diseases.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present respiratory disabilities.  If there is a current diagnosis, the examiner must comment on the Veteran's asbestos exposure history, to include exposure both prior and subsequent to service as well as during service.  The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to any disease or injury in service, to include exposure to asbestos. 

If there is no currently diagnosed respiratory disability, the examiner must reconcile this lack of diagnosis with previous findings of asbestosis and pleural disease made by pulmonologists and physicians specializing in occupational lung diseases.

A discussion of the reasons behind any opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


